Name: 83/288/EEC: Commission Decision of 26 May 1983 approving an amendment to the programme on processing of vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-14

 Avis juridique important|31983D028883/288/EEC: Commission Decision of 26 May 1983 approving an amendment to the programme on processing of vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 155 , 14/06/1983 P. 0017 - 0017*****COMMISSION DECISION of 26 May 1983 approving an amendment to the programme on processing of vegetables in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (83/288/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas the Belgian Government on 31 January 1983 forwarded an amendment to the programme on processing of vegetables, which has been approved by the Commission Decision of 12 June 1981; Whereas the said amendment relates to adapt the programme to the current state of evolution and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme on processing of vegetables forwarded by the Belgian Government on 31 January 1983 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 26 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.